DETAILED ACTION
This Non-Final action is responsive to the continuation filed 10/13/2020.

In the continuation Claims 1-20 remain pending. Claims 1, 11 and 16 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections of claims 1-20 with cited reference of Tito (U.S. Pub 2013/0282889) has been withdrawn in light of the amendments.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. Representative claims are directed to storing content items and their associations along with a count of instances of the association. There is display of the stored data along with See: Collecting, displaying, and manipulating data (Intellectual Ventures v. Cap One Financial) & Collecting data, recognizing certain data within the collected data set and storing the recognized data in memory (Content Extraction)). The cited reference of Room (U.S. Pub 2019/0065615) discloses that associating objects by creating a bridge via user input is well known (see abstract). Therefore this generic step of “associating” objects is not considered to be significantly more than an abstract idea. The additional elements (i.e, processor, memory and display device) when considered both individually and as a combination do not amount to significantly more than the abstract idea because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. However further detail describing the association between the objects would be significantly more and potentially overcome the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1-20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Room (U.S. Pub 2019/0065615, filed Jul. 5, 2018).
Regarding Independent claim 1, Room discloses A system comprising: one or more processors; and memory storing instructions executable by the one or more processors to cause the system to perform acts comprising: 
storing a plurality of content items comprising a first content item and one or more second content items (see paragraph 112-114 & figs. 7-15, discloses storing content items as a first UI object and a second UI object within a content source such as a webpage); 
storing one or more associations, an association of the one or more associations being between an association of the first content item and a second content item of the one or more second content items (see paragraph 114 discloses storing an association between the first UI object and the second UI object by creating a bridge that generates a first link control); 
maintaining a number of instances of the association (see paragraph 118, discloses maintain the number of instances of the association by incrementing the link counter with respect to the first UI object);
causing a graphical user interface to be presented on a display of an electronic device, the graphical user interface including a first representation of the first content item, a second representation of the second content item, and a third representation of the first association (see paragraph 114 & fig. 9, depicting a GUI that presents a first representation of the first UI object 704, a second UI object and a bridge representing the first association between the objects); 
receiving a user input at the first graphical user interface, the user input comprising an indication associating the first content item and the second content item (see paragraph 114 & fig. 9, depicting a GUI that presents a first representation of the first UI object 704, a second UI object and a bridge representing the first association between the objects); and 
based at least in part on the user input, incrementally increasing the number of instances of the association (see paragraph 114 & fig. 9 numeral 902 depicting a link counter that incrementally increase the number of instances based on the associations of the first UI object).  

Regarding Dependent claims 2, with dependency of claim 1, Room discloses wherein the graphical user interface is a first graphical user interface, the acts further comprising: receiving a request to display a third content item; at least in part in response to the request to display the third content item, causing a second graphical user interface to be presented on the display, the second graphical user interface including a third representation of the third content item; receiving a second user input to associate the third content item with the second content item; at least in part in response to receiving the second user input, updating the second graphical user 

Regarding Dependent claim 3, with dependency of claim 2, Room discloses determining the third content item based at least in part on a relationship of the third content item with the first content item, the relationship including at least one of a relative position of the first content item and the third content item in a network comprising one or more links between at least two of the first content item, the second content item, and the third content item or a strength of at least one of the one or more links (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 4, with dependency of claim 3, Room discloses wherein the relationship comprises a function of at least one of the relative position or the strength, and the relative position comprises information about one or more intervening nodes linking the first content item and the third content item in the network (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 5, with dependency of claim 1, Room discloses wherein the first representation is a primary representation and the second representation is a secondary representation displayed in a list of secondary representation corresponding to additional of the 

Regarding Dependent claim 6, with dependency of claim 5, Room discloses wherein the second representation is arranged in the list of secondary representations based at least in part on one or more of the number of instances of the association between the first content item and the second content item, a characteristic of the first content item, or a characteristic of the second content item (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 7, with dependency of claim 1, Room discloses wherein the graphical user interface further comprises a visual indication comprises a user interface element disposed between the first representation and the second representation, and the user input comprises a selection of the user interface element, the acts further comprising: based at least in part on the user input, updating the graphical user interface by replacing the visual indication of the association between the first content item and the second content item with a second visual indication (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 8, with dependency of claim 1, Room discloses based at least in part on the user input, updating a visual link counter associated with the second representation to indicate the incremental increase in the number of instances of the first association (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 9, with dependency of claim 1, Room discloses wherein the graphical user interface further comprises a first link count associated with the first representation and indicating a number of content items to which the first content item is associated and one or more second link counters a link counter associated with each of the secondary representation, a second link counter of the second link counter indicating the number of instances corresponding to the first association between the first content icon and the second content item (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 10, with dependency of claim 1, Room discloses wherein the first content item comprises a content item other than a user profile, one of the one or more second content items comprises a user profile of a creator of the first content item and one of the one or more associations includes an association of the first content item with the user profile (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Independent claims 11 and 16, Room discloses A method comprising: 
storing a plurality of content items (see paragraph 112-114 & & figs. 7-15, discloses storing content items as a first UI object and a second UI object within a content source such as a webpage); 
storing one or more associations, an association of the one or more associations comprising an association between exactly two of the plurality of content items (see ; 
causing a graphical user interface to be presented on a display of an electronic device, the graphical user interface including: a first representation of a first content item of the plurality of content items (see paragraph 114 & fig. 9, depicting a GUI that presents a first representation of the first UI object 704);
 a second representation of a second content item of the plurality of content items a third representation of a third content item of the plurality of content items (see paragraph 114 & fig. 9, depicting a GUI that supports any number of UI objects to be represented has an association to the first UI object and includes text, images etc.)
 a first visual indicator indicating that a first association of the one or more association exists between the first content item and the second content item (see fig. 13, depicting a a first visual indicator that indicates a first association between the first UI object and a second UI object along with any other UI objects has different bridges represented in the menu), and 
a second visual indicator indication that a second association of the one or more associations exists between the first content item and the third content item (see fig. 13, depicting a first visual indicator that indicates a first association between the first UI object and a second UI object along with any other UI objects has different bridges represented in the menu);
maintaining a count of a number of instances of the first association between the first content item and the second content item (see paragraph 118, discloses maintain the 
 receiving a user input at the first graphical user interface, the user input comprising an instruction to create an additional association between the first content item and the second content item, based at least in part on the user input (see paragraph 114 & fig. 9, depicting a GUI that presents a first representation of the first UI object 704, a second UI object and a bridge representing the first association between the objects including additional associations based on either an annotation or a bridge associated with the second UI object);
 updating the first visual indicator to a third visual indicator (see fig. 12, discloses updating the visual indicator by modifying the association between objects); and 
based at least in part on the user input, increasing the count of the number of instances of the first association (see paragraph 114 & fig. 9 numeral 902 depicting a link counter that incrementally increase the number of instances based on the associations of the first UI object). 

Regarding Dependent claims 12 and 17, Room discloses wherein the graphical user interface is a first graphical user interface and the user input is a first user input, the method further comprising: receiving a second user input comprising a command for additional content items, based at least in part on the command, causing a second graphical user interface to be presented on the display, the second graphical user interface including a fourth representation of a fourth content item in the list of representation, the one or more associations excluding an association between the first content item and the fourth content item, and the fourth representation 

Regarding Dependent claim 13, with dependency of claim, Room discloses determining the fourth content item based at least in part on a relationship of the fourth content item with the first content item, the relationship including at least one of a relative position of the first content item and the fourth content item in a network comprising one or more links between at least two of the first content item, the second content item, the third content item, and the fourth content item or a strength of at least one of the one or more links (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claims 14 and 19, Room discloses wherein the first visual indicator comprises a first integer equal to the number of associations between the first content item and the second content item and the third visual indicator comprises a second integer greater by one that the first integer (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claims 15 and 20, Room discloses wherein the first content item comprises other than a user profile (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

Regarding Dependent claim 18, with dependency of claim 17, Room discloses based at least in part on the third user input, removing the fourth visual indicator and providing a fifth visual indicator indicating the additional association between he first content item and the fourth content item (see paragraph 112-114 & figs. 7-15, including the explanation provided in the Independent claim).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
6.	Applicant’s arguments filed 10/13/2020 have been considered but are moot in view of the new grounds of rejection
	
	
Conclusion
References Cited
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Holloway et al. (U.S. Pub 2006/0015803) discloses “Systems, Methods, And Media For Updating A Knowledge Management System”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/26/2021